Citation Nr: 0210720	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for the death of 
the veteran as a result of surgical and medical treatment by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.  He died on February [redacted], 1997, at the Department of 
Veterans Affairs (VA) Medical Center in Ann Arbor, Michigan.  
The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the VA Regional 
Office (RO) in Detroit, Michigan.

On July 21, 2000, the appellant and her son appeared and 
testified at a personal hearing before the undersigned Member 
of the Board.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is no competent medical evidence that the proximate 
cause of the veteran's death was VA surgical or medical 
treatment.

2.  There is no competent medical evidence that VA surgical 
or medical treatment during the veteran's final 
hospitalization involved carelessness, negligence, error in 
judgment, lack of proper skill, or similar instance of fault.



CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the veteran's death as a result of VA surgical and medical 
treatment is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to attempt to 
obtain such evidence.  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The appellant has not identified any evidence which may be 
pertinent to her claim which the RO has not obtained and 
considered.  The RO notified the appellant of the 
requirements in law to establish entitlement to the benefits 
which she is seeking.  Specifically, at the hearing in July 
2000, the appellant and her son were advised that they might 
attempt to obtain a medical opinion in support of the 
appellant's claim and they indicated that they would attempt 
to obtain such an opinion.  However, the appellant did not 
submit any medical opinion in support of her claim.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability or death was fault on VA's part 
or an event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the 
appellant filed her claim in April 1998, the amendments to 
the law apply in this case.

The veteran was admitted to the VA Medical Center (VAMC) in 
Ann Arbor, Michigan, on December 16, 1996.  He died at that 
facility on February [redacted], 1997.  His death certificate listed 
the immediate cause of death as multisystem organ failure 
with onset weeks before death due to or as a consequence of 
coronary artery atherosclerosis, operated, with onset years 
before death.  An autopsy was performed and the pathologist 
who performed the autopsy reported that the cause of death 
was atherosclerotic vascular disease with acute myocardial 
infarction.

The Chief of the Medical Service at the VAMC, who was 
requested by the RO to review the veteran's medical records, 
reported after his records review as follows:

In brief, this was a 71 year-old gentleman with severe 
coronary artery disease admitted 12/16/96 following a 
cardiac catheterization and coronary artery angiogram 
via the left femoral artery after failure to pass the 
wire from the right femoral to right iliac artery.  
Hospital course was complicated by a large 
retroperitoneal bleed secondary to a pseudoaneurysm 
(1.35 in diameter) directly dorsal to the right femoral 
artery, acute renal failure, line sepsis from 
methicillin-sensitive Staph, aureus, gastrointestinal 
bleeding, and alcohol withdrawal.  On 1/22/97, the 
patient was felt to have recovered sufficiently to 
undergo coronary artery bypass graft surgery.  Post-
operative course was complicated by atrial arrhythmias, 
respiratory insufficiency requiring intubation on 
1/26/97, and mesenteric ischemia requiring two 
exploratory laparotomies and small bowel resections.  
The patient expired after withdrawal of support per 
family members wishes on 2/6/97.

As noted by the Chief of the Medical Service, the appellant 
and her son have pointed out that, during his final 
hospitalization, the veteran experienced: bleeding when a 
catheter wire could not be placed into an artery in his right 
leg; kidney failure; a Staph infection; and a second 
laparoscopic surgery to remove necrotic tissue.  The 
appellant and her son have alleged that these events show 
negligence and carelessness on the part of VA hospital 
personnel.  The also have contended that it was an error in 
medical judgment to have performed a catheterization and 
coronary artery bypass surgery on the veteran and that these 
procedures may have hastened his death.  The appellant and 
her son have also stated that: the veteran had AB negative 
blood; the blood transfusions which he received during VA 
hospitalization may not have been with blood compatible to 
his blood type; and, as a consequence, the veteran may have 
had a blood transfusion reaction which contributed to his 
death.

The Board notes that the issues in this case are whether VA 
surgical and medical treatment was the proximate cause of the 
veteran's death due to atherosclerotic disease with an acute 
myocardial infarction and failure of other bodily systems 
and, if so, whether the VA surgical and medical treatment 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  The Board 
finds that those issues are issues on which the only evidence 
with probative value would be competent medical evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1) (66 Fed. Reg. 45630, August 29, 
2001).

In August 1998, the VA Chief of Medical Service stated an 
opinion that VA's treatment of the veteran during his final 
hospitalization did not involve negligence.  The appellant 
and her representative were provided with a copy of the 
findings and opinion of the VA Chief of Medical Service, 
which is competent medical evidence.  They have expressed 
disagreement with that opinion but have not obtained and 
submitted any contrary opinion, despite having had 4 years to 
attempt to obtain a contrary opinion.  The Board finds that 
the beliefs and opinions which the appellant and her son have 
expressed during the course of the appeal, to the effect that 
VA treatment of the veteran involved negligence, 
carelessness, and errors in judgment and may have caused his 
death, do not constitute competent medical evidence.  As a 
layperson, the appellant is not qualified to offer an opinion 
on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The appellant's 
son indicated at the hearing in July 2000 that he is a 
trained respiratory therapist.  However, in a case in which a 
veteran's wife, who was a nurse, expressed a medical opinion 
on the etiology of the veteran's heart disease, the United 
States Court of Appeals for Veterans Claims (Court) held that 
her opinion was not competent medical evidence when, while 
she had medical training, there was no evidence that she had 
special knowledge regarding cardiology or ever participated 
in the treatment of the veteran.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  Because in the instant case, there is 
no showing that the appellant's son has training and 
expertise in internal medicine, cardiology, or surgery, the 
holding of the Court in the cited case is controlling and the 
Board must find that the opinions of the appellant's son do 
not constitute competent medical evidence.  There is thus no 
competent evidence of record that VA treatment was the 
proximate cause of the veteran's death or that VA treatment 
of the veteran during his final hospitalization involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  The Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for compensation for the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).

The appellant's representative has requested that the Board 
obtain an opinion from an independent medical expert on the 
issues in this case.  However, the Board finds that, by 
regulation, this is not appropriate case in which to request 
such an opinion.  The applicable regulation provides that: 
when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA; opinions shall be obtained from recognized 
medical schools, universities, clinics or medical 
institutions with which arrangements for such opinions have 
been made, and an appropriate official of the institution 
shall select the individual expert to render an opinion; and 
an opinion shall only be obtained when the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  See 38 C.F.R. § 3.328 (2001).  
There is no showing in the instant case that the issue of 
whether VA treatment proximately caused the veteran's death 
or the issue of whether VA treatment involved negligence or 
other fault are questions involving medical complexity or 
controversy.  Therefore, the Board finds that obtaining an 
opinion of independent medical expert is not required by law 
or by the duty to assist pursuant to the VCAA. 

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 
 

ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for the death of 
the veteran as a result of VA surgical and medical treatment 
is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

